Title: From George Washington to Christopher Richmond, 6 April 1785
From: Washington, George
To: Richmond, Christopher



Sir,
Mount Vernon April 6th 1785.

By the last Post Majr Jenifer transmitted me an Acct of my Continental Certificates as they had been Audited in your Office; by which there is a difference of £64.14.7⅛ short of my estimation of their value.
This (for I did not go into the examination of figures) appears to have originated from the times of calculating the depreciation. I have always understood that depreciation was the same thro’ the Month, and if I did not misapprehend the Intendant, his ideas of it, accorded therewith.
However, I only ask for information, and because I had calculated myself in this manner, for I want no other measure than what is given to others. I am—Sir Yr Most Obedt Servt

Go: Washington


P.S. How does yr Subscriptions to the Potomk Navigation go on?

